Exhibit 99.1 Press Release 601 Jefferson Street Ÿ Houston, TX 77002 Ÿ 713-753-3011 FOR IMMEDIATE RELEASE Contact: Rob Kukla, Jr. September 03, 2008 Director, Investor Relations 713-753-5082 investors@kbr.com Heather Browne Director, Communications 713-753-3775 heather.browne@kbr.com KBR ANNOUNCES COMPLETION OF SHARE REPURCHASE PROGRAM HOUSTON, Texas-KBR (NYSE:KBR) today completed the company’s first share repurchase program. On August 6, 2008, KBR announced that its Board of Directors authorized a program to repurchase up to five percent of its outstanding common shares. Since the announcement, the company has repurchased a total of 8.4 million shares at an average price of $23.35 per share. KBR is a global engineering, construction and services company supporting the energy, petrochemicals, government services and civil infrastructure sectors. The company offers a wide range of services through its Downstream, Government and Infrastructure, Services, Technology, Upstream and Ventures business segments.
